*522Order, Supreme Court, Bronx County (Julia Rodriguez, J.), entered July 12, 2013, which denied plaintiffs motion for summary judgment on the issue of liability, unanimously reversed, on the law, without costs, and the motion granted.
Plaintiff established his entitlement to judgment as a matter of law on the issue of liability in this action for personal injuries sustained in a motor vehicle accident. The record demonstrates that defendants’ truck hit plaintiffs stopped car in the rear, in stop-and-go traffic (see Tutrani v County of Suffolk, 10 NY3d 906, 908 [2008]).
Defendants’ opposition fails to raise a triable issue of fact. Although defendant driver stated that plaintiffs car cut off his truck, he also testified that he did not see plaintiff’s vehicle until after the collision. Thus, defendants’ purported non-negligent explanation for the collision was speculative (see Rodriguez v Chapman-Perry, 82 AD3d 638 [1st Dept 2011]; Davis v Quinones, 295 AD2d 394 [2d Dept 2002]). Concur — Tom, J.P, Andrias, Saxe, DeGrasse and Richter, JJ.